 



Exhibit 10.1

SERACARE LIFE SCIENCES, INC.

INDEMNIFICATION AGREEMENT

This Agreement is made as of February __, 2012 by and between SeraCare Life
Sciences, Inc., a Delaware corporation (the “Corporation”), and
_____________________ (the “Indemnitee”), a director or officer of the
Corporation.

WHEREAS, the stockholders of the Corporation have determined, by virtue of their
adoption of Article VII of the Corporation’s Certificate of Incorporation, that
the Corporation should indemnify the directors and officers of the Corporation
to the fullest extent permitted under and in accordance with the laws of the
State of Delaware by reason of the fact that they are or were directors or
officers of the Corporation;

WHEREAS, the high frequency of litigation against directors and officers of
corporations with publicly traded securities has made prudent and experienced
persons more reluctant to serve or to continue to serve as directors or officers
of such a corporation unless they are provided with adequate protections,
generally in the form of indemnification and insurance, against claims and
actions against them with respect to their service as a director or officer of
such a corporation or in another capacity on behalf of or at the request of such
a corporation;

WHEREAS, the Corporation wishes to take steps to ensure that it will continue to
benefit from the services of its directors and officers and believes that a
contractual commitment to them to provide the maximum indemnification permitted
by law would help to secure their continued service by reducing any concerns
that they may have regarding the risk of personal liability arising from
potential claims or actions against them with respect to their service for or on
behalf of the Corporation or at its request;

WHEREAS, neither the General Corporation Law of the State of Delaware (the
“General Corporation Law”) nor the Certificate of Incorporation of the
Corporation sets forth a complete statement of the procedures that a corporation
should or may wish to follow with respect to indemnification of and advancement
of expenses to its directors and officers, and the Corporation believes it
prudent and in the best interests of its stockholders for the Corporation to
specify, in advance of any claim for indemnification or advancement of expenses,
certain procedures therefor, which the Corporation believes will reduce the
likelihood of a dispute between the Corporation and its directors and officers
regarding any claim for indemnification or advancement of expenses; and

WHEREAS, the Corporation desires the Indemnitee to serve, or to continue to
serve, as a director or officer of the Corporation,

NOW THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Corporation and the Indemnitee hereby agree as follows:

Section 1. Definitions. As used in this Agreement:



 

 

 

(a) The term “Change in Control” shall mean the occurrence of any one of the
following:

(i) individuals who, on the date of this Agreement, constitute the Board of
Directors (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board, provided that any person becoming a director
after the date of this Agreement whose election or nomination for election was
approved by a vote of at least a majority of the then-serving Incumbent
Directors (either by a specific vote or by approval of the proxy statement of
the Corporation in which such person is named as a nominee of the Board for
director, without written objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Corporation as a result of an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director;

(ii) any “person” (as such term is defined in the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation representing 50% or more of the combined voting power of the
Corporation’s then outstanding securities eligible to vote for the election of
the Board (the “Voting Securities”); provided, however, that the event described
in this Section 1(a)(ii) shall not be deemed to be a Change in Control by virtue
of any of the following acquisitions: (A) by the Corporation or any direct or
indirect subsidiary of the Corporation, (B) by any employee benefit plan (or
related trust) sponsored or maintained by the Corporation or any direct or
indirect subsidiary of the Corporation, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, (D) pursuant to a
Non-Qualifying Transaction, as defined in Section 1(a)(iii), or (E) by any
person of Voting Securities from the Corporation, if a majority of the Incumbent
Directors approve in advance the acquisition of beneficial ownership of 50% or
more of Voting Securities by such person;

(iii) the consummation of a merger, consolidation, statutory share exchange,
reorganization or similar form of corporate transaction involving the
Corporation or any of its direct or indirect subsidiaries that requires the
approval of the Corporation’s stockholders, whether for such transaction or the
issuance of securities in the transaction (a “Business Combination”), unless
immediately following such Business Combination: (A) more than 50% of the total
voting power of (x) the entity surviving or resulting from such Business
Combination (the “Surviving Entity”), or (y) if applicable, the ultimate parent
entity that directly or indirectly has beneficial ownership of 100% of the
voting securities eligible to elect directors of the Surviving Entity (the
“Parent Entity”), is represented by Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Voting Securities were converted pursuant
to such Business Combination), and such voting power among the holders thereof
is in substantially the same proportion as the voting power of such Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Entity or the Parent Entity) is
or becomes the beneficial owner, directly or indirectly, of 35% or more of the
total voting power of the outstanding voting securities eligible to elect
directors of the Parent Entity (or, if there is no Parent Entity, the Surviving
Entity) and (C) at least half of the members of the board of directors of the
Parent Entity (or, if there is no Parent Entity, the Surviving Entity) following
the consummation of the Business Combination were Incumbent Directors at the
time of the Board’s approval of the execution of the initial agreement providing
for such Business Combination (any Business Combination which satisfies all of
the criteria specified in clauses (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”);



- 2 -

 

 

(iv) the stockholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation;

(v) the consummation of a sale of all or substantially all of the Corporation’s
assets; or

(vi) the occurrence of any other event that the Board determines by a duly
approved resolution constitutes a Change in Control.

(b) The term “Corporate Status” shall mean the status of a person who is or was,
or has agreed to become, a director or officer of the Corporation, or is or was
serving, or has agreed to serve, at the request of the Corporation, as a
director, officer, fiduciary, partner, trustee, member, manager, employee or
agent of, or in a similar capacity with, another corporation, partnership, joint
venture, trust, limited liability company or other enterprise. If, at any time a
person is serving as a director or officer of the Corporation, such person is
also serving as a director, officer, fiduciary, partner, trustee, member,
manager, employee or agent of, or in a similar capacity with, another
corporation, partnership, joint venture, trust, limited liability company or
other enterprise, in each case that is a subsidiary of the Corporation
(including any entity at least 50% of the ownership interests of which are held
directly or indirectly by the Corporation), or a trust for the benefit of the
employees of the Corporation and its direct and indirect subsidiaries and their
family members, such person shall be deemed to be serving in such capacity at
the request of the Corporation.

(c) The term “Expenses” shall include, without limitation, reasonable attorneys’
fees, retainers, court costs, arbitration costs, mediation costs, transcript
costs, fees and expenses of experts, witnesses and consultants, travel expenses,
bonds, duplicating costs, printing and binding costs, telephone charges,
facsimile charges, postage, delivery service fees and other disbursements or
expenses of the types customarily incurred in connection with investigations,
judicial or administrative proceedings or appeals, but shall not include the
amount of judgments, fines or penalties against the Indemnitee or amounts paid
in settlement in connection with such matters.

(d) The term “Independent Counsel” shall mean a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither currently
is, nor in the past five (5) years has been, retained to represent: (i) the
Corporation (including, for this purpose, any Surviving Entity or Parent Entity
of a Business Combination involving the Corporation) or the Indemnitee in any
matter material to either such party (other than, in any case, service as
independent counsel in connection with one or more determinations of entitlement
to indemnification or advancement of expenses of the Indemnitee or other
indemnitees) or (ii) any other party to the Proceeding giving rise to a claim
for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Corporation or the Indemnitee in an action
to determine the Indemnitee’s rights under this Agreement. The Corporation
agrees to pay the Expenses of the Independent Counsel referred to above and to
fully indemnify such counsel against any and all Expenses, claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.

- 3 -

 

 

(e) References to the “Corporation” shall include, in addition to the surviving
or resulting corporation or other entity, any constituent corporation or other
entity (including any constituent of a constituent) absorbed in a consolidation
or merger which, if its separate existence had continued, would have had power
and authority to indemnify its directors, officers, fiduciaries, partners,
trustees, members, managers, employees or agents of, or persons serving in a
similar capacity with, such corporation or other entity, so that any person who
is or was a director, officer, fiduciary, partner, trustee, member, manager,
employee or agent of, or person serving in a similar capacity with, such
constituent corporation or other entity, or is or was serving at the request of
such constituent corporation or other entity as a director, officer, fiduciary,
partner, trustee, member, manager, employee or agent of, or in any other
capacity with respect to, another corporation, partnership, joint venture,
trust, limited liability company or other enterprise, shall stand in the same
position under this Agreement with respect to the resulting or surviving
corporation or other entity as such person would have with respect to such
constituent corporation or other entity if its separate existence had continued.

(f) References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Corporation”
shall include any service as a director, officer, employee or agent of the
Corporation which imposes duties on, or involves services by, such director,
officer, employee, or agent with respect to an employee benefit plan, its
participants, or beneficiaries; and a person who acted in good faith and in a
manner such person reasonably believed to be in the interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Corporation” as
referred to in this Agreement.

(g) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternative dispute resolution proceeding,
administrative hearing or other proceeding arising after the date hereof,
whether brought by or in the right of the Corporation or otherwise and whether
of a civil, criminal, administrative or investigative nature, and any appeal
therefrom.

Section 2. Indemnity of the Indemnitee. The Corporation shall indemnify the
Indemnitee in connection with any Proceeding as to which the Indemnitee is, was
or is threatened to be made a party (or is otherwise involved) by reason of the
Indemnitee’s Corporate Status, to the fullest extent permitted by law (as such
may be amended from time to time). In furtherance of the foregoing and without
limiting the generality thereof:

(a) Indemnification in Third-Party Proceedings. The Corporation shall indemnify
the Indemnitee in accordance with the provisions of this Section 2(a) if the
Indemnitee was or is a party to or threatened to be made a party to or otherwise
involved in any Proceeding (other than a Proceeding by or in the right of the
Corporation to procure a judgment in its favor or a Proceeding referred to in
Section 5 below) by reason of the Indemnitee’s Corporate Status or by reason of
any action alleged to have been taken or omitted in connection therewith,
against all Expenses, judgments, fines, penalties and amounts paid in settlement
actually and reasonably incurred by or on behalf of the Indemnitee in connection
with such Proceeding, if the Indemnitee acted in good faith and in a manner
which the Indemnitee reasonably believed to be in, or not opposed to, the best
interests of the Corporation and, with respect to any criminal Proceeding, had
no reasonable cause to believe that his or her conduct was unlawful.



- 4 -

 



(b) Indemnification in Proceedings by or in the Right of the Corporation. The
Corporation shall indemnify the Indemnitee in accordance with the provisions of
this Section 2(b) if the Indemnitee was or is a party to or is threatened to be
made a party to or otherwise involved in any Proceeding by or in the right of
the Corporation to procure a judgment in its favor by reason of the Indemnitee’s
Corporate Status or by reason of any action alleged to have been taken or
omitted in connection therewith, against all Expenses and, to the extent
permitted by law, amounts paid in settlement actually and reasonably incurred by
or on behalf of the Indemnitee in connection with such Proceeding, if the
Indemnitee acted in good faith and in a manner which the Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Corporation,
except that, if applicable law so requires, no indemnification shall be made
under this Section 2(b) in respect of any claim, issue or matter as to which the
Indemnitee shall have been adjudged to be liable to the Corporation, unless, and
only to the extent, that the Court of Chancery of Delaware or the court in which
such action or suit was brought shall determine upon application that, despite
the adjudication of such liability but in view of all the circumstances of the
case, the Indemnitee is fairly and reasonably entitled to indemnity for such
Expenses which the Court of Chancery or such other court shall deem proper.

Section 3. Indemnification of Expenses of Successful Party. Notwithstanding any
other provision of this Agreement, to the extent that the Indemnitee has been
successful, on the merits or otherwise, in defense of any Proceeding or in
defense of any claim, issue or matter therein (other than a Proceeding referred
to in Section 5), the Indemnitee shall be indemnified against all Expenses
actually and reasonably incurred by or on behalf of the Indemnitee in connection
therewith. In the event any attorneys’ fees, costs or expenses previously
advanced by the Corporation to the Indemnitee pursuant to Section 7 or otherwise
are awarded to the Indemnitee in the defense of any Proceeding or in defense of
any claim, issue or matter, the Indemnitee will promptly reimburse the
Corporation for such fees, costs or expenses so awarded.

Section 4. Indemnification for Expenses of a Witness. To the extent that the
Indemnitee is, by reason of the Indemnitee’s Corporate Status, a witness in any
Proceeding to which the Indemnitee is not a party, the Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by or on
behalf of the Indemnitee in connection therewith. For purposes of this
Agreement, a “witness” shall include any person deposed or interviewed or called
upon to produce documents or otherwise give evidence in connection with any
Proceeding.



- 5 -

 



Section 5. Exceptions to Right of Indemnification. Notwithstanding anything to
the contrary to this Agreement, the Corporation shall not indemnify the
Indemnitee under this Agreement:

(a) except as set forth in Section 10, in connection with a Proceeding (or part
thereof) initiated by the Indemnitee unless (i) the initiation thereof was
approved by the Board of Directors of the Corporation or (ii) the Proceeding was
commenced following a Change in Control;

(b) to the extent the Indemnitee is reimbursed from the proceeds of insurance,
and in the event the Corporation makes any indemnification payments to the
Indemnitee and the Indemnitee is subsequently reimbursed from the proceeds of
insurance, the Indemnitee shall promptly refund such indemnification payments to
the Corporation to the extent of such insurance reimbursement;

(c) for Expenses and the payment of any profits arising from the purchase and
sale, or sale and purchase, of securities in violation of Section 16(b) of the
Securities Exchange Act of 1934, as amended, or any similar successor statute;
or

(d) for Expenses and the payment of any profits or other judgments, fines,
penalties or amounts paid in settlement arising from or relating to any insider
trading by the Indemnitee, including “tipper” liability.

For purposes of clarity, under no circumstance shall the Corporation have any
obligation under this Agreement to advance Expenses to Indemnitee with respect
to any matter described in Section 5(c) or Section 5(d).

Section 6. Notification and Defense of Claim.

(a) The Indemnitee shall notify the Corporation in writing as soon as
practicable of any Proceeding for which indemnification or advancement of
Expenses will or could be sought and provide the Corporation with a copy of any
summons, citation, subpoena, complaint, indictment, information or other
document relating to such Proceeding received by the Indemnitee. The failure to
so notify the Corporation will not relieve the Corporation from any liability
that it may have to the Indemnitee under this Agreement except to the extent the
failure materially prejudices the Corporation’s rights, legal position, ability
to defend or ability to obtain insurance coverage with respect to such
Proceeding. With respect to any Proceeding of which the Corporation is so
notified or for which the Indemnitee may seek indemnification or advancement of
Expenses, the Corporation will be entitled to participate therein at its own
expense and/or to assume the defense thereof at its own expense, with legal
counsel reasonably acceptable to the Indemnitee (which may be regular outside
counsel to the Corporation), approval of which counsel shall not be unreasonably
withheld, delayed or conditioned. After notice from the Corporation to the
Indemnitee of its election so to assume such defense, the Corporation shall not
be liable to the Indemnitee for any Expenses subsequently incurred by the
Indemnitee in connection with such Proceeding, other than as provided below in
this Section 6. The Indemnitee shall have the right to employ his or her own
counsel in connection with such Proceeding, but the Expenses of such counsel
incurred after notice from the Corporation of its assumption of the defense
thereof shall be at the expense of the Indemnitee unless (i) the employment of
counsel by the Indemnitee has been authorized by the Corporation, (ii) counsel
to the Indemnitee shall have reasonably determined that there may be a conflict
of interest or position on any significant issue between the Corporation and the
Indemnitee in the conduct of the defense of such Proceeding, (iii) the
Corporation shall not in fact have employed, and continued to employ, counsel to
assume the defense of such Proceeding or (iv) such Expenses are covered by
Section 8(g), in each of which cases the Expenses of counsel for the Indemnitee
shall be at the expense of the Corporation, except as otherwise expressly
provided by this Agreement. the Indemnitee shall cooperate reasonably with the
Corporation’s counsel to minimize the cost of defending claims against the
Corporation and the Indemnitee. The Corporation shall not be entitled, without
the consent of the Indemnitee, to assume the defense of any claim brought by or
in the right of the Corporation or as to which counsel for the Indemnitee shall
have reasonably made the determination provided for in clause (ii) above.



- 6 -

 



(b) The Corporation shall not be required to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent. The Corporation shall not settle any Proceeding in any
manner that would impose any penalty or limitation on the Indemnitee, or include
any admission or finding of guilt or fault by the Indemnitee, without the
Indemnitee’s written consent. Neither the Corporation nor the Indemnitee will
unreasonably withhold, delay or impose conditions on its consent to any proposed
settlement.

Section 7. Advancement of Expenses. Subject to the provisions of Section 8, if
(a) the Corporation does not assume the defense pursuant to Section 6 of any
Proceeding of which the Corporation receives notice or is otherwise aware or (b)
the Corporation assumes such defense but the Indemnitee is, pursuant to Section
6, entitled to have the Expenses of the Indemnitee’s own counsel paid for by the
Corporation, any Expenses actually and reasonably incurred by or on behalf of
the Indemnitee in connection with a Proceeding for which indemnity will or could
be sought under this Agreement shall be paid by the Corporation in advance of
the final disposition of such Proceeding; provided, however, that the payment of
such Expenses incurred by or on behalf of the Indemnitee in advance of the final
disposition of such Proceeding shall be made only upon receipt of an undertaking
in the form of Exhibit A hereto (or in such other form as shall be acceptable to
the Corporation) by the Indemnitee to repay all amounts so advanced in the event
that it shall ultimately be determined, after the conclusion of such Proceeding,
that the Indemnitee is not entitled to be indemnified by the Corporation as
authorized in this Agreement. Such undertaking shall be accepted without
reference to the financial ability of the Indemnitee to make repayment. Any
advances and undertakings to repay pursuant to this Section 7 or otherwise shall
be unsecured and interest-free. For the avoidance of doubt, before the final
disposition of a Proceeding, Expenses for such Proceeding shall be advanced in
accordance with this Section 7 without regard to any determination pursuant to
Section 8 that the Indemnitee has not met any standard of conduct required by
applicable law.

Section 8. Procedures.

(a) In order to obtain indemnification or advancement of Expenses pursuant to
this Agreement, the Indemnitee shall submit to the Corporation a written
request, including in such request such documentation and information as is
reasonably available to the Indemnitee and is reasonably necessary to determine
whether and to what extent the Indemnitee is entitled to indemnification or
advancement of Expenses. Any such indemnification or advancement of Expenses
shall be made as promptly as practicable, and in any event within (i) in the
case of advancement of Expenses under Section 7, twenty (20) calendar days after
receipt by the Corporation of the written request of the Indemnitee, or (ii) in
the case of all other indemnification, sixty (60) calendar days after receipt by
the Corporation of the written request of the Indemnitee, subject to the
provisions of Section 8(b) and Section 8(c) below.



- 7 -

 



(b) With respect to requests for indemnification under Section 2,
indemnification shall be made unless the Corporation determines that the
Indemnitee has not met the applicable standard of conduct set forth in Section
2. Any determination as to whether the Indemnitee has met the applicable
standard of conduct set forth in Section 2, and any determination that advanced
Expenses must be subsequently repaid to the Corporation, shall be made, in the
discretion of the Board of Directors of the Corporation, (i) by a majority vote
of the directors of the Corporation consisting of persons who are not at that
time parties to the Proceeding (“disinterested directors”), whether or not a
quorum, (ii) by a committee of disinterested directors designated by a majority
vote of disinterested directors, whether or not a quorum, (iii) if there are no
disinterested directors, or if the disinterested directors so direct, by
Independent Counsel in a written opinion to the Board, or (iv) by the
stockholders of the Corporation. Any such determination with respect to requests
under Section 2 shall be made within the 60-day period referred to in clause
(ii) of Section 8(a) (unless extended by mutual agreement by the Corporation and
the Indemnitee). For the purpose of any determination with respect to requests
under Section 2 or repayment of advanced Expenses, the Indemnitee shall be
entitled to a presumption that he or she has met the applicable standard of
conduct set forth in Section 2 and is entitled to indemnification.

(c) Notwithstanding anything to the contrary set forth in this Agreement, if a
request for indemnification is made or is pending after a Change in Control, at
the election of the Indemnitee made in writing to the Corporation, any
determination required to be made pursuant to Section 8(b) above as to whether
the Indemnitee has met the applicable standard of conduct or is required to
repay advanced Expenses shall be made by Independent Counsel selected as
provided in this Section 8(c). The Independent Counsel shall be selected by the
Indemnitee, unless the Indemnitee shall request that such selection be made by
the Board of Directors of the Corporation. The party making the determination
shall give written notice to the other party advising it of the identity of the
Independent Counsel so selected. The party receiving such notice may, within
seven (7) days after such written notice of selection shall have been given,
deliver to the other party a written objection to such selection. Such objection
may be asserted only on the ground that the Independent Counsel so selected does
not meet the requirements of “Independent Counsel” as defined in Section 1, and
the objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If a written objection is made, the Independent
Counsel so selected may not serve as Independent Counsel unless and until a
court has determined that such objection is without merit or the parties
otherwise agree. If, within twenty (20) days after submission by the Indemnitee
of a written request for indemnification, no Independent Counsel shall have been
selected or, if selected, shall have been objected to, in accordance with this
Section 8(c), either the Corporation or the Indemnitee may petition the Court of
Chancery of the State of Delaware or other court of competent jurisdiction for
resolution of any objection which shall have been made by the Corporation or the
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court shall designate, and the person with respect to whom
an objection is favorably resolved or the person so appointed shall act as
Independent Counsel. The Corporation shall pay the reasonable Expenses of
Independent Counsel incurred in connection with its acting in such capacity and
shall indemnify and hold harmless such Independent Counsel against any and all
Expenses, judgments, fines, penalties and amounts paid in settlement actually
and reasonably incurred by such Independent Counsel in connection with this
Agreement or its engagement pursuant hereto. The Corporation shall pay any and
all reasonable and necessary Expenses incident to the procedures of this Section
8(c), regardless of the manner in which such Independent Counsel was selected or
appointed.

- 8 -

 



(d) The termination of any Proceeding by judgment, order, settlement, conviction
or upon a plea of nolo contendere or its equivalent, shall not, of itself,
create a presumption that the Indemnitee did not act in good faith and in a
manner that the Indemnitee reasonably believed to be in, or not opposed to, the
best interests of the Corporation, and, with respect to any criminal Proceeding,
had reasonable cause to believe that his or her conduct was unlawful.

(e) The Indemnitee shall be deemed to have acted in good faith if the
Indemnitee’s action is based on the records or books of account of the
Corporation or its affiliates, including financial statements, or on information
supplied to the Indemnitee by the officers of the Corporation or its affiliates
in the course of their duties, or on the advice of legal counsel for the
Corporation or its affiliates or on information or records given or reports made
to the Corporation or its affiliates by an independent certified public
accountant or by an appraiser or other expert selected with reasonable care by
or on behalf of the Corporation or its affiliates. The provisions of this
Section 8(e) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

(f) The knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of the Corporation or its affiliates shall not be imputed to
the Indemnitee for purposes of determining the Indemnitee’s rights under this
Agreement.

(g) The Indemnitee shall reasonably cooperate with the person, persons or entity
making such determination with respect to the Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination. Any
Expenses actually and reasonably incurred by the Indemnitee in so cooperating
shall be borne by the Corporation (irrespective of the determination as to the
Indemnitee’s entitlement to indemnification) and the Corporation hereby
indemnifies the Indemnitee therefrom.

Section 9. Notice to Insurers. If, at the time of the receipt of any notice
pursuant to Section 6(a), there shall be in effect any insurance policies,
including, without limitation, any directors’ and officers’ liability insurance
policies maintained by the Corporation or any of its affiliates (“D&O
Policies”), which may provide for payment of or reimbursement of any amount that
is or may become payable by the Indemnitee in connection therewith, the
Corporation shall give prompt notice thereof to each issuer of such insurance in
accordance with all procedures required to preserve the maximum coverage
provided by each such insurance policy. The Corporation shall thereafter (to the
extent it is appropriate to do so pursuant to the terms of the applicable
insurance policy) take such action as is necessary or desirable to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable in connection
with any Proceeding in accordance with the terms of such policies.



- 9 -

 



Section 10. Remedies.

(a) The right to indemnification and advancement of Expenses as provided by this
Agreement shall be enforceable by the Indemnitee in any court of competent
jurisdiction. Any such judicial proceeding shall be conducted in all respects as
a de novo trial on the merits.

(b) Except with respect to the matters described in Section 5, in connection
with any determination as to whether the Indemnitee is entitled to be
indemnified under this Agreement, the court shall presume that the Indemnitee
has met the applicable standard of conduct and is entitled to indemnification,
and, unless otherwise required by law, the burden of proof shall be on the
Corporation to establish that the Indemnitee is not so entitled. Neither the
failure of the Board of Directors (or other person or body appointed pursuant to
Section 8) to have made a determination that indemnification is proper in the
circumstances because the Indemnitee has met the applicable standard of conduct,
nor an actual determination pursuant to Section 8 that the Indemnitee has not
met such applicable standard of conduct, shall be a defense to an action brought
to enforce this Agreement or create a presumption that the Indemnitee has not
met the applicable standard of conduct.

(c) The Corporation shall indemnify the Indemnitee against any and all Expenses
that are actually and reasonably incurred by the Indemnitee in connection with
any Proceeding brought by the Indemnitee for (i) indemnification or advancement
of Expenses by the Corporation under this Agreement or under applicable law or
the Corporation’s Certificate of Incorporation or Bylaws now or hereafter in
effect relating to indemnification or advancement of Expenses, and/or
(ii) recovery under any D&O Policies (including, in each case under clause (i)
or (ii), any Proceeding to enforce or interpret any of the foregoing), unless as
part of such Proceeding a court of competent jurisdiction shall determine that
the material assertions made by the Indemnitee as a basis for such Proceeding
were not made in good faith or were frivolous. The Corporation shall indemnify
the Indemnitee against any and all Expenses that are actually and reasonably
incurred by the Indemnitee in connection with the defense (including with
respect to any counterclaims or cross-claims of the Indemnitee) of any
Proceeding brought by or on behalf of the Corporation under this Agreement or to
enforce or interpret this Agreement, the Certificate of Incorporation or Bylaws
or any D&O Policy, unless as part of such Proceeding a court of competent
jurisdiction shall determine that the material defenses to such Proceeding were
not made in good faith or were frivolous. Except with respect to the matters
described in Section 5, the Corporation shall, if so requested by the
Indemnitee, advance the foregoing Expenses to the Indemnitee, subject to and in
accordance with Section 7.



- 10 -

 



Section 11. Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for some or a
portion of the Expenses, judgments, fines, penalties or amounts paid in
settlement actually and reasonably incurred by or on behalf of the Indemnitee in
connection with any Proceeding but not, however, for the total amount thereof,
the Corporation shall nevertheless indemnify the Indemnitee for the portion of
such Expenses, judgments, fines, penalties or amounts paid in settlement to
which the Indemnitee is entitled.

Section 12. Subrogation. In the event of any payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who shall execute all papers required and
take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Corporation to bring suit to enforce
such rights.

Section 13. Term of Agreement. This Agreement shall continue until and terminate
upon the later of (a) ten years after the date that the Indemnitee shall have
ceased to serve as a director or officer of the Corporation or, at the request
of the Corporation, as a director, officer, partner, trustee, member, manager,
employee or agent of another corporation, partnership, joint venture, trust,
limited liability company or other enterprise or (b) the final termination of
all Proceedings pending on the date set forth in clause (a) in respect of which
the Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any Proceeding commenced by the Indemnitee pursuant to Section
10 of this Agreement relating thereto.

Section 14. Indemnification Hereunder Not Exclusive. The indemnification and
advancement of Expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which the Indemnitee may be entitled under the
Certification of Incorporation, the By-Laws, any other agreement, any vote of
stockholders or disinterested directors, the General Corporation Law, any other
law (common or statutory), or otherwise, both as to action in the Indemnitee’s
official capacity with the Corporation and as to action with respect to any
other Corporate Status of Indemnitee. Nothing contained in this Agreement shall
be deemed to prohibit the Corporation from purchasing and maintaining insurance,
at its expense, to protect itself or the Indemnitee against any expense,
liability or loss incurred by it or the Indemnitee in any such capacity, or
arising out of the Indemnitee’s status as such, whether or not the Indemnitee
would be indemnified against such expense, liability or loss under this
Agreement.

Section 15. No Special Rights. Nothing herein shall confer upon the Indemnitee
any right to continue to serve as an officer or director of the Corporation or
in any other capacity for any period of time or at any particular rate of
compensation.

Section 16. Savings Clause. If this Agreement or any portion thereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Corporation shall nevertheless indemnify the Indemnitee as to Expenses,
judgments, fines, penalties and amounts paid in settlement with respect to any
Proceeding to the full extent permitted by any applicable portion of this
Agreement that shall not have been invalidated and to the fullest extent
permitted by applicable law.

- 11 -

 

 

Section 17. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute one and the same agreement.

Section 18. Successors and Assigns. This Agreement shall be binding upon the
Corporation and its successors and assigns and shall inure to the benefit of the
estate, heirs, executors, administrators and personal representatives of the
Indemnitee. The Corporation shall require and cause any successor or assign
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all, substantially all, or a substantial part, of the business and/or assets of
the Corporation, by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
have been required to perform if no such succession or assignment were to have
taken place. This Agreement shall continue in effect in accordance with its
terms regardless of whether Indemnitee continues to serve as a director,
officer, employee, agent or fiduciary (as applicable) of the Corporation or of
any other enterprise at the Corporation’s request.

Section 19. Headings. The headings of the sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

Section 20. Modification and Waiver. This Agreement may be amended from time to
time to reflect changes in Delaware law or for other reasons. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be binding unless executed in writing by the party against
whom the waiver is sought to be enforced. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof nor shall any such waiver constitute a continuing waiver.

Section 21. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been given (i) when
delivered by hand or (ii) if mailed by certified or registered mail with postage
prepaid, on the third day after the date on which it is so mailed:

(a)if to the Indemnitee, to:

[address]

 

 

 

(b)if to the Corporation, to:

SeraCare Life Sciences, Inc.

37 Birch Street

Milford, MA 01757

Attention: Chief Executive Officer

Facsimile: (508) 244-6564

 



- 12 -

 



 

with a copy to:

 

Foley Hoag LLP

Seaport West

155 Seaport Boulevard

Boston, MA 02210

Attention: John D. Hancock, Esq.

Facsimile: (617) 832-7000

 

or to such other address as may have been furnished to the Indemnitee by the
Corporation or to the Corporation by the Indemnitee, as the case may be, by
notice in accordance with this Section 21.

Section 22. Applicable Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware. The
Indemnitee may elect to have the right to indemnification or reimbursement or
advancement of Expenses interpreted on the basis of the applicable law in effect
at the time of the occurrence of the event or events giving rise to the
applicable Proceeding, to the extent permitted by law, or on the basis of the
applicable law in effect at the time such indemnification or reimbursement or
advancement of Expenses is sought. Such election shall be made, by a notice in
writing to the Corporation, promptly after the time indemnification or
reimbursement or advancement of Expenses is sought; provided, however, that if
no such notice is given, and if the General Corporation Law is amended, or other
Delaware law is enacted, to permit further indemnification of the directors and
officers, then the Indemnitee shall be indemnified to the fullest extent
permitted under the General Corporation Law, as so amended, or by such other
Delaware law, as so enacted.

Section 23. Enforcement. The Corporation expressly confirms and agrees that it
has entered into this Agreement in order to induce the Indemnitee to continue to
serve as an officer or director of the Corporation and acknowledges that the
Indemnitee is relying upon this Agreement in continuing in such capacity.

Section 24. Entire Agreement. This Agreement sets forth the entire agreement of
the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, whether oral or written, by any officer,
employee or representative of any party hereto in respect of the subject matter
contained herein; and any prior agreement of the parties hereto in respect of
the subject matter contained herein is hereby terminated and cancelled. For
avoidance of doubt, the parties confirm that the foregoing does not apply to or
limit the Indemnitee’s rights under Delaware law or the Corporation’s
Certificate of Incorporation or By-Laws.

Section 25. Consent to Suit. In the case of any dispute under or in connection
with this Agreement, the Indemnitee may only bring suit against the Corporation
in the Court of Chancery of the State of Delaware. The Indemnitee hereby
consents to the exclusive jurisdiction and venue of the courts of the State of
Delaware, and the Indemnitee hereby waives any claim the Indemnitee may have at
any time as to forum non conveniens with respect to such venue. The Corporation
shall have the right to institute any legal action arising out of or relating to
this Agreement in any court of competent jurisdiction. Any judgment entered
against either of the parties in any proceeding hereunder may be entered and
enforced by any court of competent jurisdiction.



- 13 -

 

 

Section 26. Contribution. To the fullest extent permissible by applicable law,
if the Indemnitee is entitled to indemnification under this Agreement but such
indemnification is unavailable to the Indemnitee for any reason whatsoever, the
Corporation, in lieu of indemnifying the Indemnitee, shall contribute to the
amount incurred by the Indemnitee, whether for judgments, fines, penalties,
excise taxes, amounts paid or to be paid in settlement and/or for Expenses, in
connection with any claim relating to an event that purports to be indemnifiable
under the terms of this Agreement, in such proportion as is deemed fair and
reasonable in light of all the circumstances of such Proceeding in order to
reflect (a) the relative benefits received by the Corporation and the Indemnitee
as a result of the event(s) and/or transaction(s) giving cause to such
Proceeding; and/or (b) the relative fault of the Corporation (and its directors,
officers, employees and agents) and the Indemnitee in connection with such
event(s) and/or transaction(s).

- 14 -

 





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

  SERACARE LIFE SCIENCES, INC.

 

  By:     Name:     Title:  

 

  INDEMNITEE:

 

      Name:   

 





- 15 -

 

 

Exhibit A

Form of Undertaking

The undersigned is the “Indemnitee” as defined in the Indemnification Agreement
dated as of February __, 2012 (the “Indemnification Agreement”), by and between
SeraCare Life Sciences, Inc., a Delaware corporation (the “Corporation”), and
the undersigned. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to them in the Indemnification Agreement.

The Indemnitee undertakes that, if, when and to the extent that a final judicial
determination is made that the Indemnitee would not be permitted to be so
indemnified under applicable law, the Indemnitee shall, within sixty (60) days
of the Corporation’s demand therefor, repay to the Corporation all Expenses
advanced by the Corporation to or on behalf of the Indemnitee pursuant to the
Indemnification Agreement, provided that Indemnitee is ultimately found not to
be entitled to indemnification by the Corporation under the terms of the
Indemnification Agreement or the Certificate of Incorporation or By-Laws of the
Corporation and applicable law.

This undertaking shall not affect in any manner any rights that the Indemnitee
may have against the Corporation, any insurer or any other person to seek
indemnification for or advancement or reimbursement of any Expenses referred to
herein or any judgment which may be rendered in any Proceeding.

  INDEMNITEE               Name:

 



- 16 -

 

